                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
  

 MARIE WARD,                                         Case No. 18‐CV‐01933 (NEB/ECW) 
                                                                      
                 Plaintiff,                                           
                                                                      
 v.                                                 ORDER ON DEFENDANTS’ MOTION 
                                                               TO DISMISS 
 RIAZ SHAD and 2959 BRYANT, LLC, 
  
                 Defendants. 
  
        

       Plaintiff Marie Ward bought a home from Defendants Riaz Shad and 2595 Bryant, 

LLC, on contract for deed, and brings a claim under the Truth in Lending Act. The Truth 

in  Lending  Act  applies  only  to  creditors  defined  specifically  under  the  statute,  and  it 

includes  a  numerical  requirement  for  the  number  of  credit  extensions  made  by  the 

purported creditor. Defendants here bring a motion to dismiss, arguing they do not meet 

the  numerical  requirement,  and  thus  the  definition  of  “creditor,”  under  TILA.  For  the 

reasons stated below, the Court denies the motion to dismiss. 

                                        BACKGROUND 

       The Complaint alleges the following facts: 

       Plaintiff Marie Ward is an elderly, vulnerable adult with a fifth‐grade education. 

[ECF No. 1 (“Compl.”) at ¶¶7, 10–14.] In 2013, Ward agreed to buy a home on contract 

for  deed  from  Defendant  Riaz  Shad  through  his  company,  2959  Bryant,  LLC  (“2595 
Bryant”). (Id., ¶¶77, 95, 248.) The agreed upon purchase price was $80,000, though Shad 

had purchased it three years earlier for $25,000 and made no improvements. (Id., ¶¶34, 

64,  78,  184(c),  (e)‐(f).)  Shad  took  Ward  to  the  bank  by  herself  and  had  her  execute  a 

contract for deed for $180,000, not $80,000. At the same time, he had her sign a quit claim 

deed signing away any rights she had received under the contract for deed back to 2959 

Bryant. (Id., ¶¶88–89, 96–97, Ex. N.) The terms of the contract for deed included payment 

of $650 per month, but Shad demanded and collected $1,050 or $1,100 per month instead. 

(Id.,  ¶¶101(a)–(b).)  103,  106–107,  Ex.  M.)  Defendants  then  attempted  to  evict  Ward  by 

recording  the  quit  claim  in  the  property  records  in  2018,  and  filed  a  complaint  in 

Hennepin County housing court alleging breach of a verbal lease agreement. (Id., ¶¶130–

135, 139, Exs. N, R.) 

       This suit alleges violations of TILA and several state law claims. Ward argues that 

Shad meets the definition of creditor under TILA because he is a sophisticated real estate 

operator who has owned many properties through various limited liability companies. 

(See id., ¶¶17–19, tbl.) From 2009 through 2017, he purchased many North Minneapolis 

properties through LLCs created expressly for those purchases, even naming the LLCs 

for the specific addresses. (Id.) At least three other family members or business associates 

were involved in some of Shad’s real estate purchases. (See id., ¶19, tbl.) Around the time 

Ward  executed  the  contract  for  deed,  Shad  had  interest  in  at  least  12  houses  in  North 

Minneapolis. (Id.) The scheme Ward asserts under TILA is that Shad enters into contracts 



                                                  2 
for deed and has the buyers execute quit claim deeds back to the sellers, his LLCs, before 

the  buyer  defaults  on  the  contract,  for  the  purpose  of  avoiding  contract  for  deed 

cancellation requirements. (Id., ¶¶25–28, tbl.) Ward asserts at least six such contracts for 

deed between 2011 and 2015. (Id., ¶27, tbl.) In addition, Ward alleges Defendants were 

interchangeable, in that Shad wrote money orders out to himself personally rather than 

to 2959 Bryant, and obtained a rental license in his own name rather than as 2959 Bryant. 

(Id., ¶¶43, 50, 104, 125, Ex. A.) 

         Shad also masks interest in inflated purchase prices and lump sum payments due 

about a year into the contracts, despite claiming the contracts for deed are “no interest” 

loans. (Id., ¶228.) This hidden interest is present in Ward’s loan in the form of an inflated 

purchase  price,  a  $10,000  lump  sum  payment  due  one  year  into  the  contract,  and  a 

demand from Shad for $400–$450 more per month than the contract required. (Id., ¶214.) 

Ward  asserts  that  Shad  has  spread  his  real  estate  holdings  among  family,  business 

associates,  and separate LLCs, all in an  attempt to avoid responsibility as a  “creditor” 

under TILA. (Id., ¶¶20–22.) 

                                            ANALYSIS  

    I.      STANDARD OF REVIEW 
 
         Rule  12(b)(6)  of  the  Federal  Rules  of  Civil  Procedure  provides  that  a  defendant 

may move to dismiss a claim if, on the pleadings, a party has failed to state a claim upon 

which relief may be granted. In reviewing a motion to dismiss under Rule 12(b)(6), the 



                                                  3 
Court must accept as true all factual allegations and view them in the light most favorable 

to the plaintiff. Schaller Tel. Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 740 (8th Cir. 2002). 

When “addressing a motion to dismiss, the court may consider the pleadings themselves, 

materials embraced by the pleadings, exhibits attached to the pleadings, and matters of 

public record.” Mulvenon v. Greenwood, 643 F.3d 653, 656–57 (8th Cir. 2011) (quotation and 

citation omitted). 

        Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short 

and plain statement of the claim showing that the pleader is entitled to relief.” To state a 

claim, a plaintiff must plead facts sufficient to “raise a right to relief above the speculative 

level.”  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  555  (2008);  see  also  Schaaf  v.  Residential 

Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008). “A claim has facial plausibility when the 

plaintiff pleads factual content that allows the court to draw the reasonable inference that 

the  defendant  is  liable  for  the  misconduct  alleged.” Ashcroft  v.  Iqbal, 556  U.S.  662,  678 

(2009) (citing Twombly, 550 U.S. at 556). Whether a complaint states a claim is a matter of 

law.  Morton  v.  Becker,  793  F.2d  185,  187  (8th  Cir.  1986).  A  motion  to  dismiss  must  be 

granted when the complaint does not allege “enough facts to state a claim to relief that is 

plausible on its face,” rather than merely conceivable. Twombly, 550 U.S. at 570; Iqbal, 556 

U.S. at 678–79. 

         

         



                                                    4 
   II.     Shad’s Declaration is Excluded. 
            
         When “matters outside  the  pleadings are presented to  and not  excluded by the 

court” a motion to dismiss “must be treated as one for summary judgment.” Fed. R. Civ. 

P. (12)(d). But a “court may consider the pleadings themselves, materials embraced by 

the pleadings, exhibits attached to the pleadings, and matters of public record” without 

converting a motion to dismiss as one for summary judgment. Mulvenon v. Greenwood, 

643 F.3d 653, 656–57 (8th Cir. 2011) (citation and quotation omitted).  

         Shad submitted a declaration with his moving papers, asserting that he made no 

personal loans and was involved in only four sales of real property between 2012 and 

2013. [ECF No. 20 (“Shad Decl.”) at ¶¶4–5.] Attached to the declaration are exhibits of 

contract for deeds for those sales. (Id., ¶¶9, 13, 22.) While the exhibits are matters of public 

record, Shad’s statements that he made no personal loans and was involved in only four 

sales  are  not  part  of  the  public  record,  nor  are  they  embraced  by  the  Complaint. 

Considering  these  statements  would  require  the  Court  to  treat  the  motion  as  one  for 

summary judgment, which the Court declines to do. See Fed. R. Civ. P. 56(d); Iverson v. 

Johnson Gas Appliance Co., 172 F.3d 524, 530 (D. Minn. 1999) (“As a general rule, summary 

judgment is proper ‘only after the nonmovant has had adequate time for discovery.’”) 

(quoting In re TMJ Litigation, 113 F.3d 1484, 1490 (8th Cir. 1997)). 

          

          



                                               5 
    III.       The Complaint sufficiently alleges Defendants meet the definition of 
               a creditor under TILA. 
 
           TILA “assure[s] meaningful disclosure of credit terms so that the consumer will 

be able to compare more readily the various credit terms available.” 15 U.S.C. § 1601(a). 

Under  TILA,  creditors  must  provide  certain  disclosures  to  consumers  who  borrow 

money.  15  U.S.C.  §  1638(a).  Defendants  argue  that  they  are  not  “creditors”  within  the 

definition  of  TILA,  and  therefore  the  Complaint  must  be  dismissed.  TILA  defines  a 

creditor as: 

       A person who both (1) regularly extends, whether in connection with loans, 
       sales  of  property  or  services,  or  otherwise,  consumer  credit  which  is 
       payable  by  agreement  in  more  than  four  installments  or  for  which  the 
       payment of a finance charge is or may be required, and (2) is the person to 
       whom  the  debt  arising  from  the  consumer  credit  transaction  is  initially 
       payable on the face of the evidence of indebtedness or, if there is no such 
       evidence of indebtedness, by agreement. 
        
15 U.S.C. § 1602(g). This two‐part test requires a person to (1) regularly extend credit and 

(2) own the debt at issue.  

    A.        Numerical requirement of a “Creditor” 
               
           The regulations applying to TILA, and particularly “Regulation Z,” describe the 

numerical requirements for the term “regularly extend credit”:  

           A person regularly extends consumer credit only if it extended credit more 
           than 25 times (or more than 5 times for transactions secured by a dwelling) 
           in  the  preceding  calendar  year.  If  a  person  did  not  meet  these  numerical 
           standards in the preceding calendar year, the numerical standards shall be 
           applied to the current calendar year. 

            


                                                    6 
12 C.F.R. § 226.2(17)(v). A person can also “regularly extend credit” by extending two or 

more “high cost” transactions, as defined under 12 C.F.R. § 1026.32, in a 12‐month period. 

12 C.F.R. § 1026.2(a)(17)(v).  

       Defendants  argue  that  neither  Shad  nor  2959  Bryant  alone  meet  the  numerical 

requirement, and that because the contract for deed at issue identifies only 2959 Bryant 

as the seller, Shad cannot possibly be the true creditor at issue and be held liable under 

TILA. Defendants are correct that Shad, individually, and 2959 Bryant, individually, do 

not appear to meet the numerical requirements based on the allegations in the Complaint. 

Ward  argues  that  the  Court  should  not  view  the  defendants  individually,  but  instead 

collectively, because Shad orchestrated schemes with multiple entities that are part of a 

single‐defined  enterprise  run  by  and  serving  the  interests  of  one  person—Shad.  Thus, 

Ward asks the Court to consider transactions not just by 2959 Bryant, but all transactions 

that “Shad, through his companies, individually, and through his family and associates” 

entered into. (Compl., ¶22.)  

       In urging the Court to view Defendants as a single entity, Ward emphasizes the 

Eighth Circuit’s view of the remedial nature of TILA. See, e.g., Griffith v. Superior Ford, 577 

F.2d  455,  457  (8th  Cir.  1978)  (“The  Truth  in  Lending  Act  is  unquestionably  remedial 

legislation.”). “The Act is remedial in nature, and the substance rather than the form of 

credit transactions should be examined in cases arising under it.” Hickman v. Cliff Peck 

Chevrolet, Inc., 566 F.2d 44, 46 (8th Cir. 1977). “The legislative history of the TILA shows 



                                               7 
that  Congress  was  aware  that  some  creditors  would  attempt  to  characterize  their 

transactions  so  as  to  fall  one  step  outside  whatever  boundary  Congress  attempted  to 

establish,” and thus, in analyzing whether a situation falls under TILA, “the practices of 

the trade, the course of dealing of the parties, and the intention of the parties in addition 

to  specific  contractual  obligations  must  be considered.”  Clark  v. Rent‐It  Corp.,  685  F.2d 

245, 248 (8th Cir. 1982) (citations and quotations omitted). Likewise, this Court, when it 

considered  whether  an  agreement  fell  under  TILA’s  definition  of  “consumer  credit 

transaction”  has  rejected  elevating  form  over  substance.  Jones  v.  Rees‐Max,  LLC,  514  F. 

Supp. 2d 1139, 1145 (D. Minn. 2007). Rather than being confined to the plain terms of the 

documents at issue, the Court found the “true inquiry” to be what the intention of the 

parties  were.  Id.  Thus,  this  Court  should  consider  the  substance  of  the  alleged 

transactions and business relationships, rather than the form. 

       Ward argues that the combining of transactions from facially distinct entities, all 

in the service of one enterprise, is specifically contemplated under TILA. The official staff 

interpretations  of  TILA  provide  that  the  term  “person”  as  used  in  the  definition  of 

“creditor” includes joint ventures. See 12 C.F.R. § Pt. 226, Supp. I, Subpt. A, 226.2(a)(22) 

(“A joint venture is an  organization  and  is therefore a person.”) A joint venture  exists 

when two or more persons combine their money, property, time, or skills in a business 

enterprise  and  agree  to  share  the  resulting  profits,  Rehnberg  v.  Minnesota  Homes,  52 

N.W.2d  454,  456‐57  (Minn.  1952),  and  “requires  proof  of  contribution,  joint  control, 



                                                 8 
sharing of profits, and a joint venture contract.” Ringier Am., Inc. v. Land OʹLakes, Inc., 106 

F.3d 825, 828 (8th Cir. 1997). To establish a joint venture under Minnesota law, the Court 

considers the unique facts of the case. A.P.I., Inc. v. Home Ins. Co., 706 F. Supp. 2d 926, 942 

(D. Minn. 2010) (citing Rehnberg, 252 N.W.2d at 457). At a minimum, the party seeking to 

establish a joint venture must prove: (1) the existence of a contract, express or implied, 

showing that the parties entered into a joint venture; (2) that the parties combined “their 

money,  property,  time,  or  skill  in  some  common  undertaking”;  (3)  the  existence  of  “a 

proprietary interest and right of mutual control over the subject matter of the property 

engaged  therein”;  and  (4)  the  existence  of  an  express  or  implied  agreement  that  the 

parties share the profits of the venture. Id. 

       Here, the Complaint alleges facts sufficient to survive a motion to dismiss under a 

joint  venture  theory.  The  Court  need  not  reach  the  ultimate  decision  of  whether 

Defendants  are  a  single  entity  under  a  joint  venture  theory  for  purposes  of  the  TILA 

creditor definition, because the question here is whether Ward has pled sufficient facts 

for a plausible showing that Defendants are creditors. See Schaaf, 517 F.3d at 549 (“The 

plaintiffs need not provide specific facts in support of their allegations … but they must 

include sufficient factual information to provide the ‘grounds’ on which the claim rests, 

and to raise a right to relief above a speculative level.”) (citations omitted).  

       Ward  has  alleged  sufficient  facts  under  Twombly  and  Iqbal  to  support  that 

Defendants meet the numerical requirement of the “creditor” definition. Ward provides 



                                                 9 
specific allegations and support that Defendants, together, plausibly meet the numerical 

threshold because of Shad’s interconnected real estate holdings and business practices. 

Namely,  Ward alleges Shad’s  real estate holdings were significant  around  the time  he 

sold Ward the contract for deed at issue, evident in that he had interest in at least twelve 

houses  in  North  Minneapolis  in  2012  and  2013.  (See  Compl.,  ¶19,  tbl.)  The  Complaint 

sufficiently alleges that Shad is in the business of buying, renting, and selling real estate 

and does so through limited liability companies, by alleging that from 2009 through 2017 

he purchased many North Minneapolis properties through LLCs created expressly for 

those purchases. (See id., ¶¶17–19.) At least three other family or business associates were 

involved in some of Shad’s real estate purchases. (See id., ¶19, tbl.) Ward further alleges 

Shad’s  LLCs  frequently  sold  houses  on  contracts  for  deed  and  found  at  least  six  sales 

between 2011 and 2015 where quit claim deeds were subsequently recorded in order to 

quickly remove the buyer from the property without providing proper notice. (Id., ¶¶25–

28,  tbl.)  Finally,  Ward  alleges  Defendants  kept  poor  or  no  business  records  through 

assertions that Shad wrote Ward’s money orders out to himself personally rather than to 

2959 Bryant, (id., ¶¶43, 104, 125), and obtained a rental license in his name and not as 2959 

Bryant (id., ¶50). These specific allegations make Ward’s claim that Defendants extended 

credit secured by a dwelling more than five times in 2012 plausible.1 See Twombly, 550 

                                                            
1 Ward likewise sufficiently alleges Defendants plausibly extended two or more HOEPA 
loans in a 12–month period. This theory, too, meets the plausibility test. “Defendant Shad 
has  shown  a  pattern  and  practice  of  offering  ‘no  interest’  loans  while  hiding  the  true 


                                                               10 
U.S. at 556 (“Asking for plausible grounds does not impose a probability requirement at 

the pleading stage; it simply calls for enough fact to raise a reasonable expectation that 

discovery will reveal evidence of [the claim].”) 

       B.             Creditor on face of the instrument 
 
              The  second  prong  of  TILA’s  creditor  definition  requires  Defendants  to  be  “the 

person[s]  to  whom  the  debt  arising  from  the  consumer  credit  transaction  is  initially 

payable on the face of the evidence of indebtedness or, if there is no such evidence of 

indebtedness, by agreement.” 15 U.S.C. § 1602(g). Defendants argue that Shad does not 

meet this prong because he is not the person to whom the debt is initially payable on the 

face of the evidence of indebtedness. The contract for deed at issue lists only 2959 Bryant 

as the seller. (See Compl., Ex. M.) Because Shad is not the creditor named on the contract 

for deed, Defendants argue, he cannot be a creditor for TILA purposes.  

              In response, Ward again (and correctly) highlights that the Eighth Circuit broadly 

construes TILA in favor of consumers. See Rand Corp. v. Yer Song Moua, 559 F.3d 842, 845 

(8th Cir. 2009). She then alleges that both Defendants meet the second prong of TILA’s 

definition of creditor by using a veil–piercing theory. While the Eighth Circuit has not 


                                                            
interest  as  lump  sum  payments  due  a  year  or  so  into  the  contracts,  and  by  inflating 
purchase  prices.”  (Id.,  ¶228).  The  Complaint  includes  specific  facts  of  this  practice  by 
demonstrating that Ward’s loan had hidden interest by inflating the purchase price and 
including a $10,000 lump sum payment due one–year into the contract and Defendants 
verbally  instructed  Ward  that  she  owed  $400–$450  more  per  month  than  what  was 
required by the contract. (Id., ¶214.) 


                                                               11 
decided this issue, other district courts have permitted using the veil–piercing theory in 

a  TILA  context.  See,  e.g.,  Arrington  v.  Colleen  Inc.,  No.  Civ.  AMD  00–191,  2000  WL 

34001056, at *6 (D. Md. Aug. 7, 2000) (finding that despite the individual defendants were 

not the persons “to whom the debt … was initially payable on the face of the evidence of 

the  indebtedness,”  plaintiffs  pled  sufficient  facts    that  defendants  were  intimately 

involved in the creation, ownership, and operation of the corporate defendants “so as to 

foreclose any conclusion at this stage … that this is not a case justifying … the piercing 

[of] the corporate veil”); Cassese v. Wash. Mut., Inc., 711 F.Supp.2d 261, 275 (E.D.N.Y. 2010) 

(allowing  class  plaintiffs  to  assert  a  TILA  claim  against  a  parent–company  based  on 

actions of its subsidiary, “regardless of whether [parent–company] was in fact a ‘creditor’ 

as defined by TILA.”); see also Longo v. First Nat’l Mortg. Sources, No. 07‐4372 MLC, 2010 

WL 415330, at *2–4 (D.N.J. Jan. 29, 2010) (finding that “the plaintiffs have alleged facts 

sufficient  to  present  a  genuine  issue  of  material  fact  as  to  whether  the  corporate  veil 

should be pierced” to hold defendant liable for its subsidiaries’ TILA violations); In re 

Currency  Conversion  Fee  Antitrust  Litig.,  265  F.Supp.2d  385,  423–27  (S.D.N.Y.  2003) 

(dismissing  TILA  claims  where defendant  parent–banks  did  not  directly  extend  credit 

and because plaintiffs did not sufficiently plead a corporate veil–piercing theory, making 

only  purely  conclusory  allegations  that  the  defendants  “exercised  [  ]  dominion  and 

control over its subsidiaries”); Warburton v. Foxtons, Inc., No. Civ. A 04‐2474 FLW, 2005 

WL 1398512, at *8 (D.N.J. June 13, 2005) (providing “a parent is not a creditor … solely by 



                                                 12 
virtue of ownership of a subsidiary that fits that definition,” rather “the corporate veil 

will  be  pierced,  and  a  parent  company  will  be  held  liable,  only  where  a  subsidiary 

functions as an instrumentality or alter ego of the parent, and that the parent has abused 

the privilege of incorporation by using the subsidiary to perpetrate a fraud or injustice, 

or otherwise to circumvent the law.”) (citations and quotation omitted). 

       The Court need not decide as a matter of law whether Defendants are creditors 

under the corporate veil–piercing theory. Ward has pled facts sufficient under Twombly 

and Iqbal that both Defendants are plausibly creditors under TILA, regardless of who is 

listed  as  the  seller  on  the  contract  for  deed.  Ward  has  pled  her  intent  to  pierce  the 

corporate veil by alleging that she “is further entitled to recover damages from Defendant 

2959 Bryant LLC and from Defendant Shad, because Shad is the alter‐ego of 2959 Bryant 

LLC.” (Compl. at 2); see Damon v. Groteboer, No. 10–92 JRT/FLN, 2011 WL 886132, at *6 

(D.  Minn.  Mar.  14,  2011)  (finding  plaintiff  pled  “[p]iercing  of  the  corporate  veil  …  is 

necessary to avoid injustice or fundamental unfairness” was notice of the intent to use 

veil–piercing, and that notice of the intent to pierce the corporate veil was sufficient to 

withstand a motion to dismiss) (citing Murrin v. Fisher, Civ. No. 07–1295, 2008 WL 540857, 

at *22 (D. Minn. Feb. 24, 2008) (“In order to survive a Motion to Dismiss, the [Plaintiffs] 

are not required to plead the factors that are set out in Victoria Elevator ... they merely have 

to provide the Defendants with notice as to the theory on which they plan to proceed, 

and of their intent to pierce the corporate veil.”). Ward has plausibly alleged that, through 



                                                 13 
a  veil–piercing  theory,  2    both  Defendants  fulfill  the  second  prong  of  TILA’s  creditor 

definition and, thus, the Complaint survives.3 See Twombly, 550 U.S. at 555–56. 

IT IS SO ORDERED. 

 
Dated: March 7, 2019                                                         BY THE COURT: 
 
                                                                             s/Nancy E. Brasel                
                                                                             Nancy E. Brasel 
                                                                             United States District Judge 




                                                            
2  Ward has also pled sufficient facts that Defendants are creditors under the second 
prong of TILA’s definition by alleging specific Victoria Elevator factors, which support 
corporate veil–piercing. See Victoria Elevator Co. of Minneapolis v. Meriden Grain Co., 283 
N.W.2d 509, 512 (Minn. 1979) (determining whether an individual is an alter ego of a 
corporation depends if the following factors are present: “insufficient capitalization for 
purposes of corporate undertaking, failure to observe corporate formalities, 
nonpayment of dividends, insolvency of debtor corporation at time of transaction in 
question, siphoning of funds by dominant shareholder, nonfunctioning of other officers 
and directors, absence of corporate records, and existence of corporation as merely 
facade for individual dealings.”) Here, Ward pled many allegations – including that 
Shad structured his real estate transactions in a way to avoid liability under state and 
federal laws and that he addressed money orders to himself rather than to 2959 Bryant – 
that are a based upon the Victoria Elevator factors. (See Compl., ¶¶21, 43, 104, 125.)  
3 Because the Court finds Ward plausibly alleged a claim under TILA, the Court 

continues to have supplemental jurisdiction over the state law claims. 28 U.S.C. 
§ 1367(a). Thus, the eleven state law claims also survive the motion to dismiss. 
 


                                                                       14 
